Citation Nr: 1107270	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  10-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye cataract.

2.  Entitlement to service connection for a right eye disability, 
to include vitreous floaters and decreased visual acuity.

3.  Entitlement to service connection for a left eye disability, 
to include scarring and loss of vision status post detached 
retina.

4.  Entitlement to service connection for left eye pseudophakia 
and keratopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 
1957 to August 1985.  He was stationed in Vietnam from March 1966 
to February 1967.

This matter is before the Board of Veterans' Appeals (Board) from 
a March 2010 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied service 
connection for "left eye condition, to include scarring and loss 
of vision; right eye condition to include floaters, cataract and 
decreased visual acuity (claimed as bilateral vision loss)."  
The Veteran timely filed a Notice of Disagreement in April 2010 
with respect to the left eye only.  The RO characterized the 
claim in the April 2010 statement of the case just as it did in 
the March 2010 rating decision.  Thereafter, in April 2010, the 
Veteran timely filed a substantive appeal with respect to 
floaters and decreased vision in his eyes.  The January 2011 
statement and brief filed by the Veteran's representative 
characterize the issue as service connection for a left eye 
condition.  

The Veteran, the Veteran's representative, and the RO have each 
characterized the issue(s) on appeal differently.  The Board has 
recharacterized into four separate issues to better reflect the 
Veteran's claims and the medical evidence. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran contends that pressure changes due to take offs and 
landings could have caused or contributed to his eye 
disabilities.  The Veteran has also made a vague assertion that 
his eye disabilities might be related to loran and radar that he 
was exposed to during service.  The DD 214 shows that the 
Veteran's MOS was aircraft navigator.

Service treatment records contain a January 1956 aviation cadet 
training examination.  Clinical evaluation of the eyes was 
normal.  Uncorrected distant vision and near vision in both eyes 
was 20/20.  The Veteran reported on the accompanying medical 
history report that he wore reading glasses in 1952, but had not 
required them since.  A January 1960 eye examination shows that 
the Veteran reported that neon signs looked blurry when driving, 
and that the military-issued sunglasses gave him a headache.  
Distant and near vision in both eyes was 20/20.  A March 1960 
examination shows that the Veteran reportedly had worn "tinted" 
glasses seven years previously for only six months; the clinician 
noted there were no complications and no sequelae.  The Veteran 
was prescribed glasses for correction of his vision in December 
1964.  Subsequent eye examinations note decreased visual acuity 
in both eyes.  The March 1985 retirement examination includes a 
normal clinical evaluation of the eyes.  The examiner stated that 
the Veteran's present prescription adequately corrected distant 
vision and near vision in both eyes to 20/20.  The accompanying 
medical history report has a scratched out check in the "YES" box 
and a check in the "NO" box for eye trouble.

Mere refractive errors of the eyes - including myopia, 
presbyopia, and astigmatism - are congenital or developmental 
defects and not diseases or injuries within the meaning of 
applicable legislation.  VA regulations prohibit service 
connection for refractive errors of the eyes unless such defect 
was subjected to a superimposed disease or injury which created 
additional disability. See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).


Private treatment records from 2004 through 2009 establish that 
the Veteran complained of brown "floaters" of several years' 
duration and flashes in his right eye.  Floaters are spots before 
the eyes and are deposits in the vitreous of the eye, usually 
moving about and probably representing fine aggregates of 
vitreous protein occurring as a benign degenerative change; and 
these are also called vitreous floaters.  Dorland's Illustrated 
Medical Dictionary, 640, (27th ed. 1988).  Diagnoses during this 
time period include phthisis/chronic retinal detachment in the 
left eye; a vitreous floater in the right eye; left eye 
keratopathy; and a right eye early cataract.

The January 2010 VA examiner diagnosed cataract, right eye; blind 
left eye, status post detached retina in 1996 or 1997; and 
pseudophakia, left eye.  He stated that he was unable to supply a 
nexus opinion with respect to the Veteran's left eye retinal 
detachment without resort to speculation; he did not provide a 
basis for the conclusion that speculation would be required.  See 
Jones v. Shinseki, 23 Vet. App. 382 (2010).  He did not provide 
any opinion with respect to the other diagnosed eye disabilities.  
A March 2010 addendum stated that there was no change in the 
examiner's opinion after reviewing the claim file.  It cannot be 
determined whether the question of a nexus cannot be resolved in 
light of current medical knowledge, or if the examiner merely 
lacks the background and training required to render the opinion.  
As was noted by the Veteran's representative in January 2011 
argument, this renders the examination report inadequate.  When 
VA undertakes to provide an examination or obtain an opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Furthermore, additional treatment records need to be obtained.  A 
December 1996 VA treatment record states that the Veteran 
reportedly received treatment from the eye clinic at the VA 
facility in Homestead, Florida.  All VA records are 
constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Records from these facilities are not in the claim file 
and should be obtained.





Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.	Obtain and associate with the claim file 
treatment records from the VA CBOC in 
Homestead, Florida from September 1985 to 
November 1996.

2.	Then, schedule the Veteran for a VA 
examination for disabilities of the eyes 
by an appropriate medical professional.  
The report of examination should include a 
detailed account of all manifestations of 
all eye disabilities found to be present, 
to include any floaters.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner must provide opinions as to 
whether it is at least as likely as not 
that any currently diagnosed eye 
disability is related to service.  In 
particular, the examiner should consider 
service treatment records dated January 
1956, January 1960, March 1960, December 
1964, and March 1985; and private 
treatment records from Dr. Rosenthal dated 
2004 through 2009.

If the Veteran has decreased visual acuity 
(including myopia, presbyopia, and 
astigmatism), the examiner must note 
whether it is the result of a refractive 
error of the eye, which is not a disease 
or injury within the meaning of applicable 
VA regulations and cannot be service-
connected.


The examiner must provide a complete 
rationale for all conclusions reached.  
The claim folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.   

If the examiner feels that any of the 
requested opinions cannot be rendered 
without resorting to speculation, the 
examiner should state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. no 
one could respond given medical science and 
the known facts) or by a deficiency in the 
record or the examiner (i.e. additional 
facts are required, or the examiner does not 
have the needed knowledge or training).

3.	Thereafter, readjudicate the Veteran's 
claims.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

